In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-13-00543-CR
                            ____________________

                           JAMES ERIC LOFTEN, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee
_______________________________________________________              ______________

                     On Appeal from the 75th District Court
                            Liberty County, Texas
                          Trial Cause No. CR29858
________________________________________________________              _____________

                                      ORDER

      The clerk’s record in the above styled and numbered cause was filed

February 18, 2014, and the reporter’s record was filed February 7, 2014. On April

3, 2014, the appellant’s court-appointed attorney, Alvin N. Saenz, was notified that

neither the brief of the appellant nor a motion for extension of time to file the brief

has been filed. On April 8, 2014, the Court granted an extension of time to file the

brief, noting that the extension was a “FINAL EXTENSION.” Although the brief

of the appellant was due to be filed May 19, 2014, the brief has not been filed.

                                          1
      We abate the appeal and remand the case to the trial court to conduct a

hearing at which a representative of the State, counsel for the appellant, and the

appellant shall be present in person. See Tex. R. App. P. 38.8(b)(3). The trial court

shall determine whether or not appellant desires to pursue his appeal. If appellant

desires to pursue his appeal, we direct the trial court to determine why the brief of

the appellant has not been filed, why appellant’s counsel has not responded to the

late notice from this Court, and whether good cause exists for appointed counsel,

Alvin N. Saenz, to be relieved of his duties as appellate counsel and replaced by

substitute counsel. See Tex. Code Crim. Proc. Ann. art. 26.04(j)(2) (West Supp.

2013). If the trial court determines that good cause exists to relieve appointed

counsel of his duties, we direct the trial court to appoint substitute counsel. If the

appellant desires to represent himself on appeal, and the trial court determines

appellant’s decision to relinquish benefits associated with counsel is knowingly

and intelligently made, the trial court may dismiss counsel and allow the appellant

to proceed pro se. See Faretta v. California, 422 U.S. 836, 95 S. Ct. 2525, 45
L. Ed. 2d 562 (1975).

      The record of the hearing, including any orders and findings of the trial court

judge, shall be sent to the appellate court for filing. The transcription of the court




                                          2
reporter’s notes from the hearing and the recommendations of the trial court judge

are to be filed on or before June 30, 2014.

      ORDER ENTERED May 29, 2014.


                                                             PER CURIAM


Before Kreger, Horton, and Johnson, JJ.




                                          3